DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 01/25/2021, in which, claims 1-8, are pending. Claim 1 is independent. Claims 2-8, are dependent.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Reasons for Allowance

2.	The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-8 are allowed.
Applicant’s invention filed on 01/25/2021, has been thoroughly reviewed and carefully examined.
Upon further review and search, Claims 1-8, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1.

Specifically, referring to main claim 1, none of the closest references cited and/or searched alone or in combination suggests or teach “an image reading apparatus comprising: a first holding member that is provided with a first holding surface opposed to a placement surface; a second holding member that is provided with a second holding surface opposed to the placement surface; a guide member that is disposed on a front side of the first holding member and the second holding member; and an imaging unit that is disposed so as to be opposed to the placement surface and capture a medium placed on the placement surface, wherein the guide member is provided with a guide surface coupled to the first holding surface and the second holding surface and is disposed such that a distance from the placement surface first portion of the guide surface is smaller than a distance from the placement surface to a second portion of the guide surface disposed closer to the front side than the first portion”.
Therefore, all pending claims 1-8 are allowed for the reasons that the claimed invention are distinct from the searched references and of the record neither anticipates nor suggests the claimed invention alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677